Exhibit 10.1


WAIVER AND RELEASE AGREEMENT


This Waiver and Release Agreement (“Agreement” and/or “Release”) is made by and
between J. Mario Molina (“Executive”), on the one hand, and Molina Healthcare,
Inc., a Delaware corporation (the “Company”), on the other hand (collectively,
the “Parties”).


WHEREAS, Executive and Company previously entered into that certain Second
Amended and Restated Employment Agreement, dated as of March 16, 2016 (the
“Employment Agreement”); and capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Employment Agreement;


WHEREAS, Executive’s employment with Company was terminated without Cause under
Section 6(b) of the Employment Agreement, effective May 2, 2017 (“Termination
Date”);


WHEREAS, under the Employment Agreement, Executive’s receipt of certain
severance benefits as a result of the termination of his employment is
contingent on his execution of a general release and waiver of claims against
Company, any revocation of release period provided by law has run, and Executive
has not revoked the release of claims and covenant not to sue within such
period;


WHEREAS, Executive and Company desire to resolve all outstanding matters with
respect to Executive’s employment with and separation of employment from
Company; and


WHEREAS, Executive and Company desire to fully release all claims which
Executive in any capacity may have or claim to have, including without
limitation claims arising out of or in any way relating to Executive’s
employment with and separation of employment from Company.


NOW, THEREFORE, Executive and Company agree as follows:


1.Termination of Employment. Executive’s employment with Company was terminated
on the Termination Date. All positions Executive held with Company and any of
its subsidiaries (whether as an employee, officer, director, consultant,
committee member or otherwise) have ceased, except for his position as a
director on the Board of Directors of Company (the “Board of Directors”). After
the Termination Date, Executive shall have no employment duties or
responsibilities to Company and no authority to act on its behalf (except solely
for actions in Executive’s capacity as a director on the Board of Directors,
subject to all policies, guidelines and other provisions, in each case that now
exist or that may be adopted from time to time, applicable to directors on the
Board of Directors) or speak on its behalf (except solely for statements made in
Executive’s capacity as a director but only to the extent so authorized by
Company). Executive will promptly sign all appropriate documents reasonably
requested by Company to facilitate or reflect his separation from service from
Company.


2.Payments and Benefits. As a result of the termination of Executive’s
employment with Company, Executive is entitled to receipt of payments under
Section 6(b) of the Employment


Page 1 of 11

--------------------------------------------------------------------------------




Agreement, subject to satisfying the condition precedent set forth in Section 12
of the Employment Agreement that Executive shall have executed this Agreement
and that any revocation of release period provided by law shall have expired
without revocation by Executive within such period. The Parties agree that the
actual amounts payable under Section 6(b) of the Employment Agreement (other
than the Accrued Obligations, which are addressed in Section 3 below) are set
forth below:


a.    Cash Payment. Pursuant to Sections 6(b)(i)(1), (2) and (5) of the
Employment Agreement, Executive will receive a cash payment equal to $5,690,000,
subject to applicable withholding, which represents the sum of (i) $5,000,000,
representing the amount equal to 400% of $1,250,000, which is Executive’s Base
Salary in effect as of the Termination Date (“Base Salary”), (ii) $625,000,
representing the Pro Rata Bonus; and (iii) $65,000, representing eighteen months
of health and welfare benefits as contemplated under Section 4(a) of the
Employment Agreement (in lieu of any obligation of Company to continue to
provide health and welfare benefit coverage to Executive). The cash payment
described in this Section 2(a) shall be paid to Executive in accordance with the
timing described in Section 6(b)(iii)(A) of the Employment Agreement, based on
his status as a Specified Employee on the date of Executive’s Separation from
Service.


b.    401(k) Contributions. Consistent with Section 6(b)(i)(4) of the Employment
Agreement, Executive is fully vested in his and Company’s contributions to
Executive’s 401(k) plan account.


c.    Equity Compensation. Pursuant to Section 6(b)(ii) of the Employment
Agreement, Executive shall be entitled to one hundred percent vesting of all
outstanding Equity Compensation previously granted to Executive pursuant to
equity compensation agreements accepted by Executive as a condition to each such
grant, as more particularly set forth on Attachment A, subject to applicable
withholding. All such grants of Equity Compensation are set forth on Attachment
A, and Executive does not hold or have rights to any Equity Compensation not
listed on Attachment A. With respect to the Performance Stock Unit Awards
granted on March 1, 2017, and in accordance with the applicable equity
compensation agreement pursuant to which such grant was issued to Executive,
Company shall deliver one share of common stock of Company for each Performance
Stock Unit Award that vested as a result of Executive’s termination of
employment, subject to applicable withholding. All Equity Compensation listed on
Attachment A shall continue to be governed by the terms of the applicable equity
compensation plans and equity compensation agreements pursuant to which such
grants were issued to Executive.


3.Accrued Obligations. The Parties acknowledge and agree that Company has paid
or will pay Executive the following payments and benefits, subject to applicable
withholding, which consist of the actual Accrued Obligations payable in
accordance with Section 6(b)(i)(3) of the Employment Agreement, whether or not
Executive signs this Agreement:


a.    Base Salary, PTO and 2016 Incentive Compensation. Company has paid
Executive a lump sum cash payment of $259,615.58, subject to applicable
withholding, which represents the sum of (i) $57,692.35, representing his
accrued but unpaid Base Salary as of the Termination Date, (ii) $201,923.23,
representing his accrued but unused PTO as of the Termination Date and (iii) $0,
representing his unpaid annual incentive compensation in respect of the 2016


Page 2 of 11

--------------------------------------------------------------------------------




fiscal year (it being agreed that all 2016 annual incentive compensation payable
to Executive was paid by Company in March 2017). For the avoidance of doubt, the
Parties acknowledge and agree that Executive had 336 hours of accrued but unused
PTO as of the Termination Date.


b.    Expense Reimbursement. Company has paid or will promptly reimburse
Executive for all reasonable expenses incurred in connection with the
performance of his duties under Section 1 of the Employment Agreement through
the Termination Date in accordance with Company’s expense reimbursement
policies, subject to applicable withholding.


c.    Vested Benefits. Company shall provide the vested benefits to which
Executive is entitled, if any, as a result of the termination of his employment
under the employee benefit plans and arrangements of Company described in
Sections 4(a) and 4(c) through 4(f) of the Employment Agreement, subject to
applicable withholding. For the avoidance of doubt, the Parties agree that these
benefits consist solely of the following: (i) Non-Qualified Deferred
Compensation Plan Account Balance of $5,663,625.62, to be distributed as a lump
sum in accordance with the timing required by the terms of the Non-Qualified
Deferred Compensation Plan and Code Section 409A; and (ii) Executive Disability
Coverage paid through May 26, 2017.


4.
General Release.

Executive, for himself and for his heirs, executors, administrators, successors,
and assigns, does hereby irrevocably and unconditionally waive, release and
forever discharge, Company, its past and present parents, subsidiaries,
affiliates, divisions, predecessors, successors, and assigns, and its and their
respective current and former employees, officers, directors and agents
(collectively, the “Released Parties”), from any and all past or present claims,
demands, causes of action, lawsuits, grievances, obligations, damages, expenses,
attorneys’ fees, and liabilities of whatever kind or nature, known or unknown
(all hereinafter referred to as “Claims”), which he ever had, now has, or may
hereafter claim to have had, against the Released Parties or any of them based
on any events, facts or circumstances arising at any time on or before the date
of this Agreement, including but not limited to claims that relate to
Executive’s service with Company and/or the separation from such service;
provided that the foregoing release applies to current and former employees,
officers, directors and agents only to the extent of Claims based on their
actions (or failures to act) within the course or scope of their employment or
service on the Board of Directors, as applicable, or otherwise made by reason of
the fact that any such individual is or was an employee, officer, director or
agent of Company, or is or was serving at the request of Company as a director,
employee or agent of another company, partnership, joint venture, trust or other
enterprise (this proviso, the “Claim Limitation Caveat”). Executive agrees that
this general release of Claims includes, but is not limited to, (a) claims of
race, age, gender, sexual orientation, religious or national origin
discrimination or any other legally protected status under Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); and under any
other federal, state or local laws, as amended; (b) claims based on any other
federal, state or local laws, including but not limited to the Equal Pay Act;
the Americans with Disabilities Act; the Americans with Disabilities Act
Amendments Act; the Labor Management Relations Act; the Family and Medical Leave
Act; the Employee Retirement Income Security Act (“ERISA”); the Sarbanes-Oxley
Act of 2002, the Worker Adjustment and Retraining Notification Act (“WARN”); the
California WARN Act; the California Fair Employment and Housing Act; the


Page 3 of 11

--------------------------------------------------------------------------------




California Labor Code; the California Family Rights Act, the California
Industrial Welfare Commission Wage Orders; the California Constitution; and the
California Government Code, as well as any amendments to those laws; (c) claims
of disputed wages or entitlement to any other pay; (d) claims of wrongful
discharge or retaliation; (e) claims of breach of any implied or express
contract or covenant; (f) claims for violation of personnel policies, handbooks,
or any covenant of good faith and fair dealing; (g) claims for promissory
estoppel; (h) ERISA claims; (i) claims for wrongful denial of insurance or other
benefits; (j) claims based on any public policy violation or on any tort, such
as invasion of privacy, sexual harassment, defamation, fraud, misrepresentation
and/or infliction of emotional distress; and (k) claims relating to Executive’s
service as a director on the Board of Directors or actions taken by the
directors on the Board of Directors or any of them as directors. Execution of
this Agreement by Executive operates as a complete bar and defense against any
and all Claims that may be made by Executive against the Released Parties or any
of them, subject to the Claim Limitation Caveat. Executive expressly understands
that among the various claims and rights being waived by Executive in this
Agreement are those arising under the ADEA, and in that regard Executive
specifically acknowledges that Executive has read and understands the provisions
of Section 9 below before signing this Agreement.
5.
Exclusions from General Release; Protected Rights.

Notwithstanding anything to the contrary in Section 4 above, Executive is not
prohibited from making or asserting: (a) Executive’s rights under this Agreement
and any claims arising from the breach of this Agreement by Company, including
any claim for breach of Company’s obligation to make the payments described in
Sections 2 and 3 above; (b) any claims for unemployment compensation, workers’
compensation or state disability insurance benefits pursuant to the terms of
applicable state laws; (c) any claim for vested benefits under any
Company-sponsored retirement or welfare benefit plan; (d) Executive’s rights, if
any, to indemnity and/or advancement of expenses pursuant to applicable state
law, Company’s articles, bylaws, or any indemnification agreement between
Company and Executive; and/or to the protections of any director’ and officers’
liability policies of Company; (e) any right Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which Company and
Executive are held jointly liable; (f) any claim that arises based on events or
facts arising at any time after the date of execution of this Agreement
(including any such claim arising under this Agreement or the Employment
Agreement); and (g) any other right that may not be released by private
agreement.
6.
Protected Rights.

Nothing in this Agreement limits Executive’s rights to file a charge with, or
report possible violations of law or regulation to, or communicate with, any
governmental agency or federal or state regulatory authority or self-regulatory
organization, or to make other disclosures that are protected under any law or
regulation, or to cooperate with any investigation or proceeding by any
governmental agency, federal or state regulatory authority, or self-regulatory
organization, or to receive an award for information provided to any securities
regulatory agency or authority. If the Executive files a charge or participates
in an investigative proceeding of the EEOC or another governmental agency
relating to Company as described in this Section 6, or is otherwise made a party
to any such proceedings or other proceedings of a type described in Section 4
hereof, Executive will not seek and will not accept any personal equitable or
monetary relief in connection with such charge or investigative or other
proceeding if the charge or proceeding pertains to a claim that is


Page 4 of 11

--------------------------------------------------------------------------------




released by this Agreement; provided, however, that this Agreement does not
limit the Executive’s right to receive an award for information provided to any
governmental agencies under any whistleblower program. In addition, Executive
acknowledges that an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (a) in confidence to a federal, state, or local government official
or to an attorney solely for the purpose of reporting or investigating a
suspected violation of law, or (b) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Executive
understands and acknowledges further that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order. Notwithstanding the foregoing, under no
circumstance is Executive authorized to disclose any attorney-client privileged
information of Company or any of Company’s attorney work product without
Company’s prior written consent or as otherwise expressly required by law. The
exclusions and protections contained in this Section 6 override any language to
the contrary in any other part of this Agreement.
7.
Waiver of Unknown Claims.

It is Executive’s intention (and Executive agrees) that Executive’s execution of
this Agreement will forever bar every claim, demand or cause of action it
releases. Executive agrees that this Agreement shall constitute a complete
defense to any such claim, demand or cause of action. Executive recognizes that
Executive may have some claim, demand or cause of action against Company or any
other Released Party which are part of the Claims that this Agreement releases
of which Executive is unaware and unsuspecting which Executive is giving up by
execution of this Agreement, but it is Executive’s intention (and Executive
agrees) that in executing this Agreement he shall be deprived of such claim,
demand or cause of action and shall be prevented from asserting it against
Company or any other Released Party. In furtherance of this intention, Executive
expressly waives any and all rights and benefits conferred upon Executive by the
provisions of Section 1542 of the California Civil Code (or any similar
provision(s) of any other jurisdiction). Section 1542 provides:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


8.
Period for Review and Consideration of Agreement.

Executive confirms that he has been given until July 17, 2017 to review and
consider this Agreement before signing it, which review period is at least
twenty-one (21) days. Executive understands that he may use as much or as little
of this period as he wishes prior to signing the Agreement. Executive and
Company mutually agree to extend the deadline set forth in Section 12 of the
Employment Agreement from July 1, 2017 (which is 60 days following Executive’s
Separation of Service) to July 17, 2017.
To accept this Agreement, Executive must return an executed copy of this
Agreement to Molina Healthcare, Inc., Attn: Jeff Barlow, 200 Oceangate, Long
Beach, CA 90802; fax: (916) 646-4572; email: Jeffrey.Barlow@molinahealthcare.com
by 5:00 p.m. (Pacific) on July 17, 2017.


Page 5 of 11

--------------------------------------------------------------------------------




9.
Revocation.

In order to comply with the Older Workers Benefits Protection Act (29 U.S.C.
Section 626(f)) and effectuate the release by Executive of any potential claims
under the ADEA, Executive agrees as follows. Executive specifically acknowledges
that he is waiving and releasing any rights he may have under the ADEA in
exchange for the consideration paid. Executive acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which he was already entitled. Executive has carefully reviewed this
Agreement and understands the terms and conditions it contains. By entering into
this Agreement Executive is giving up potentially valuable legal rights and he
intends to be bound by all the terms and conditions set forth in this Agreement.
Executive is entering into this Agreement freely, knowingly and voluntarily.
Executive has been advised to consult, and has consulted, legal counsel before
executing the Agreement. Executive does not waive any rights or claims that may
arise from acts or events occurring after the date this Agreement is signed by
Executive.
If this Agreement is signed by Executive and returned to Company within the time
specified in Section 8 above, Executive may revoke this Agreement within seven
(7) calendar days following the date on which Executive signs this Agreement.
Accordingly, this Agreement shall not become effective or enforceable until the
eighth (8th) calendar day after Executive signs this Agreement (the “Effective
Date”). Revocation must be made by delivery of a written notice of revocation to
Company in the manner described in Section 8 above by 5:00 p.m. Pacific on the
seventh (7th) calendar day following the date on which Executive signs this
Agreement.
If this Agreement is revoked within the seven (7)-day revocation period, none of
the provisions of the Agreement shall be effective or enforceable.
10.
Cooperation.

Executive will cooperate fully with Company and its counsel, upon their request,
with respect to the defense, prosecution, or conduct of potential or pending
proceedings (including without limitation any litigation, arbitration,
regulatory proceeding, investigation, or governmental action) against, involving
or on behalf of any Company entity that relates in whole or in part to events
which transpired while Executive was employed with Company. Executive agrees to
render such cooperation in a reasonably timely fashion and to provide Company
personnel and counsel with the full benefit of his knowledge with respect to any
such matter, and will make himself reasonably available at reasonable times and
locations for interviews, depositions, or court appearances at the request of
Company or its counsel. In seeking such cooperation, Company will take into
account Executive’s conflicting professional and personal commitments. Company
agrees to compensate Executive at the rate of $300 per hour. for any cooperation
required by and requested pursuant to this paragraph. Company acknowledges that
Executive may have his personal counsel present for discovery or other
adversarial proceedings at his own expense (except to the extent payment for
counsel is provided under any applicable indemnification policy or director or
officer insurance).
11.
Acknowledgements.

Executive represents and agrees that he has been and is hereby advised to and
had the opportunity to thoroughly discuss, and has discussed, all aspects of
this Agreement with his attorney, and that he had a reasonable period of time
within which to consider the Agreement, and that he has carefully read and fully
understands all of the provisions of this Agreement, and that he is knowingly
and voluntarily entering into this Agreement. Executive further acknowledges
that Executive has no


Page 6 of 11

--------------------------------------------------------------------------------




right to any future employment by Company, and that except as set forth in
Section 2 and 3 above, and except in connection with Executive’s service as a
director on the Board of Directors, as of the Termination Date, Executive is not
entitled to any wages or compensation (including without limitation bonuses or
incentive compensation), perquisites, other benefits, stock awards, stock
options, stock appreciation rights, or other equity-based or cash-based awards
from Company. Executive has not suffered any job-related illness or injury
during employment with Company for which Executive has not already filed a
claim, and Executive has disclosed to Company in writing any pending or
previously filed claim relating to an on-the-job injury or illness, and the
termination of Executive’s employment by Company is not related to any such
on-the-job injury or illness.
12.
Withholding.

Company may withhold, or cause to be withheld, from any payments or benefits
under this Agreement all amounts required to be withheld pursuant to federal,
state or local tax laws.
13.
Tax Matters.

Executive has not relied upon any representation, express or implied, made by
Company or any of its representatives as to the tax consequences of this
Agreement to Executive and Executive hereby releases the Released Parties from
any and all liability to him or on behalf of him in connection with any such tax
consequences. Executive agrees that any liability he incurs for federal, state
or local tax payments or penalties on him arising from any portion of the
payments made under the Employment Agreement or this Agreement shall be
Executive’s sole responsibility.
14.
Assignment of Claims.

Executive hereby represents and warrants that he has not heretofore assigned or
transferred or purported to assign or transfer to anyone or any entity any
claims, assertions of claims, demands, actions, causes of action, or suits based
upon, arising out of, pertaining to, concerning or connected with any other
matters herein released.
15.
Non-Admission of Liability.

It is understood and agreed by Executive that the payment of consideration to
which reference is made in this Agreement does not constitute an admission or
concession of liability by Company on account of any claim or potential claim by
Executive.
16.
No Current/Future Actions Filed; Covenant Not To Sue.

Executive represents and warrants that no type of administrative or legal action
arising out of claims waived and/or released by this Agreement has been filed to
date and that he will not sue or become party to any litigation arising out of
claims waived or released by this Agreement. If Executive hereafter commences or
becomes party to any action or proceeding against any Released Party based upon
any of the claims waived and/or released by this Agreement, the Released Parties
will be entitled to apply for an injunction to restrain such violation. This
Agreement may be pleaded by the Released Parties as a defense, counterclaim or
cross-claim in any such action or proceeding.
17.
Dispute Resolution.

The Parties acknowledge that the provisions of Sections 22 and 23 of the
Employment Agreement apply to disputes arising out of or relating to this
Agreement and that, to the extent that any dispute subject to the provisions of
Section 22 of the Employment Agreement would implicate the factors set forth in
Armendariz v. Foundation Health Psychare Services, Inc., 6 P.3d 669 (Cal. 2000)
or its progeny to be applied, the Parties hereby agree and consent to their
application, including the


Page 7 of 11

--------------------------------------------------------------------------------




requirement that Company shall pay all additional costs peculiar to the
arbitration to the extent such costs would not otherwise be incurred in a court
proceeding (for instance, Company will pay the arbitrator’s fees to the extent
they exceed court filing fees).
18.
Entire Agreement.

Executive acknowledges that no promises or representations other than those set
forth in this Agreement have been made to Executive to induce Executive to sign
this Agreement, and that Executive only has relied on promises expressly stated
herein. The Parties agree that nothing in this Agreement shall affect the
provisions of the Employment Agreement that survive the termination of
Executive’s employment with Company. No amendments or modifications to this
Agreement shall be binding unless made in a writing specifically referencing
this Agreement and signed by Executive and Company.
19.
 Waiver. 

The failure by either Party to insist upon strict compliance with any term or
provision of this Agreement shall not operate or be construed as a waiver of
such term or provision. The waiver by either Party of a breach of any term or
provision of this Agreement must be in writing signed by such Party in order to
be binding and, further, shall not operate or be construed as a waiver of a
subsequent breach of the same provision by any Party or of the breach of any
other term or provision of this Agreement.
20.
Governing Law; Construction.

This Agreement shall be governed by, and construed and enforced in accordance
with, the internal laws of the State of California, without regard to its
conflict of laws provisions. The language of this Agreement shall not be
construed for or against any particular party. The headings used herein are for
reference only and shall not affect the construction of this Agreement.
21.
Assignment; Binding Effect.

This Agreement is only assignable by Company (provided that no such assignment
will relieve Company of its obligations under this Agreement to Executive). This
Agreement shall be binding upon and inure to the benefit of each Party and its
or his successors and assigns and, with respect to Executive, his spouse, heirs,
legatees, executors, administrators, and representatives, and, with respect to
the releases and waivers made herein, will inure to the benefit of the Released
Parties.
22.Section 409A Provisions.
The provisions of Annex A to the Employment Agreement are hereby incorporated
herein by reference as if fully set forth herein and shall apply to the payments
made under this Agreement or the Employment Agreement, except as expressly set
forth in this Agreement or the Employment Agreement.
23.
Severability.

If any provision of this Agreement is held by a court of competent jurisdiction
or arbitrator to be invalid, void or unenforceable, the remaining provisions
shall, nevertheless, continue in full force and effect without being impaired or
invalidated in any way, and the provision held to be invalid, void or
unenforceable shall be deemed to be severed or limited, but only to the extent
necessary to render the remaining portion of such provision and the remaining
provisions of the Agreement enforceable to the maximum extent permitted by law.


Page 8 of 11

--------------------------------------------------------------------------------




24.
Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
constitute an original, and all of which shall constitute one instrument.


[SIGNATURES ON NEXT PAGE]


Page 9 of 11

--------------------------------------------------------------------------------







[SIGNATURES FOR WAIVER AND RELEASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned execute this Agreement freely and
voluntarily intending to be legally bound by it.


June 24, 2017
Executive
 
 
 
 
 
/s/ J. Mario Molina
 
 
 
 
 
 
J. Mario Molina
 





June 23, 2017
Molina Healthcare, Inc.
 
 
 
 
 
/s/ Jeff D. Barlow
 
 
 
 
 
 
By:
Jeff D. Barlow
 
 
Its:
Chief Legal Officer
 







Page 10 of 11

--------------------------------------------------------------------------------





Attachment A


Equity Awards
 
 
Market Value
Accelerated
Tax Payment
Shares
Shares Traded
Net Shares
Award Number
Plan
on Vest Date
Vesting Date
Method
Released
For Taxes
to be Issued
PS000134
2011
$
59.75


5/2/2017
Trade
13,084
6,828
6,256
PS000129
2011
$
59.75


5/2/2017
Trade
6,542
3,414
3,128
PS000094
2011
$
59.75


5/2/2017
Trade
12,215
6,374
5,841
PS000089
2011
$
59.75


5/2/2017
Trade
12,215
6,374
5,841
PS000084
2011
$
59.75


5/2/2017
Trade
12,215
6,374
5,841
PS000079
2011
$
59.75


5/2/2017
Trade
12,215
6,374
5,841
PS000104
2011
$
59.75


5/2/2017
Trade
13,084
6,828
6,256
PS000119
2011
$
59.75


5/2/2017
Trade
13,084
6,828
6,256
PS000109
2011
$
59.75


5/2/2017
Trade
13,084
6,828
6,256
RA000442
2011
$
59.75


5/2/2017
Trade
13,083
6,827
6,256
RA000442
2011
$
59.75


5/2/2017
Trade
13,083
6,827
6,256
RA000365
2011
$
59.75


5/2/2017
Trade
12,216
6,375
5,841
RA000527
2011
$
59.75


5/2/2017
Trade
19,433
10,141
9,292
RA000527
2011
$
59.75


5/2/2017
Trade
19,434
10,141
9,293
RA000527
2011
$
59.75


5/2/2017
Trade
19,433
10,141
9,292
 
 
 
 
TOTAL
204,420
106,674
97,746
 
 
 
 
 
 
 
 
Performance Stock Unit Awards
 
 
 
 
 
 
 
Market Value
Accelerated
Tax Payment
Shares
Shares Traded
Net Shares
Award Number
Plan
on Vest Date
Vesting Date
Method
Released
For Taxes
to be Issued
PS000144
2017
$
68.16


5/10/2017
Trade
24,292
12,676
11,616
PS000139
2017
$
68.16


5/10/2017
Trade
24,292
12,676
11,616
PS000149
2017
$
68.16


5/10/2017
Trade
22,672
11,831
10,841
PS000154
2017
$
68.16


5/10/2017
Trade
32,388
16,901
15,487
 
 
 
 
TOTAL
103,644
54,084
49,560







Page 11 of 11